Citation Nr: 0806267	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  07-21 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic suppurative 
otitis media.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for the residuals of 
tympanic membrane perforation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to May 
1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.  

In December 2007, the veteran presented testimony at a 
personal hearing conducted at the St. Petersburg RO before 
Kathleen K. Gallagher, a Veterans Law Judge (VLJ) who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of this personal 
hearing is in the veteran's claims folder.

Pursuant to an August 2007 motion and the Board's granting 
thereof in January 2008, this case has been advanced on the 
Board's docket under 38 C.F.R. 
§ 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for chronic suppurative 
otitis media, hearing loss, and the residuals of tympanic 
membrane perforation.  The veteran contended in various 
statements and most recently during his December 2007 
personal hearing that these conditions did not exist prior to 
his military service.  In November 2006, the National 
Personnel Records Center (NPRC) indicated that the veteran's 
service medical and dental records were destroyed in the 1973 
fire.  However, copies of Surgeon General Office (SGO) 
records were provided, and the veteran's April 1952 
separation examination and an April 1952 document entitled, 
"Disposition Board Proceedings for Officers", are of 
record.  The veteran's April 1952 separation examination 
reflected that the veteran had a perforated left ear drum and 
was noted to have ear trouble with draining ears all his 
life.  He was found to have left chronic suppurative otitis 
media and left perforation of the tympanic membrane.  His 
right ear whispered voice score was 8/15 and his left ear 
whispered voice score was 12/15 and his spoken voice scores 
were 15/15 bilaterally.  The veteran had an H-4 physical 
profile.  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992) (observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service)).  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25 (40)
25 (35)
25 (35)

20 (25)
LEFT
40 (55)
40 (50)
30 (40)

20 (25)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.) 

The April 1952 Disposition Board Proceedings showed that the 
veteran was admitted to the U.S. Army Hospital at Fort 
Custer, Michigan on March 31, 1952.  He was diagnosed with 
left chronic suppurative otitis media and left perforation of 
the tympanic membrane due to the otitis media.  Both 
diagnoses were noted to have existed prior to service (EPTS) 
and were not found to have been permanently aggravated by 
active duty service.  Further, the SGO records reflected that 
the veteran was in the hospital/infirmary for 20 to 29 days.  
However, it is unclear whether the veteran's clinical records 
were requested pursuant to the request for his service 
medical and dental records.  The M21-1MR manual indicates 
that requests for clinical records are not included with a 
general request for service medical records and, therefore, 
must be specifically requested.  The request should include 
the name of the hospital and the dates of treatment.  See 
M21-1MR parts III.iii.2.A.1.a; III.iii.2.A.3.d; 
III.iii.2.B.12.c; and IV.ii.1.A.3.h.  As such, on remand the 
veteran's clinical records pertaining to his claimed 
conditions where he received treatment at the Fort Custer 
Army Hospital for a period of 20 to 29 days beginning March 
31, 1952 should be requested.  

The veteran indicated that he received private treatment for 
his left ear shortly after separation from service but these 
records were not available as he could not provide the names 
of the doctors.  As such, any further efforts to attempt to 
obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(1)(i).  

The post service medical records revealed that, in an August 
2003 private treatment entry from Dr. L, the veteran 
complained of left ear problems including hearing loss, left 
ear pain, and occasional drainage.  The veteran contended 
that he had left ear perforation since 1952.  The veteran 
reported that an audiogram a number of years ago was abnormal 
enough for him to consider hearing amplification.  Physical 
examination revealed that the left ear canal was partially 
filled with some exudative material and the tympanic membrane 
was intact but thickened and mobility was diminished.  No 
perforation was seen.  The veteran was thought to have had a 
mild otitis externa.  

During his December 2007 hearing, the veteran testified that 
a couple of years earlier, he got a hearing aid from VA.  
However, the Board notes that there are no VA treatment 
records on file.  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
As such, any VA records pertaining to the veteran's claimed 
conditions should be requested.  38 C.F.R. § 3.159(c)(2).
Additionally, the Board notes that the veteran has not had VA 
examinations or opinions in connection with his claims.  The 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested 
in accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, 
(3) an indication that the current disability may be related 
to the in-service event, and (4) insufficient evidence to 
decide the case.  The Board concludes an examination is 
needed with regard to the claims in this case because there 
was evidence of left chronic suppurative otitis media, left 
tympanic membrane perforation, and bilateral hearing loss 
during service.  38 C.F.R. § 3.385.  Further, as the 
veteran's entrance examination is not of record, the 
presumption of soundness applies.  38 C.F.R. § 3.304(b); see 
Doran v. Brown, 6 Vet.App. 283, 286 (1994) (where entrance 
examination report was missing, Court treated case as if the 
presumption of sound condition attached because it concluded, 
"as a matter of law, that the presumption of soundness was 
rebutted by clear and unmistakable evidence consisting of 
appellant's own admissions during clinical 
evaluations . . . of a preservice history of psychiatric 
problems.").  The Board also concludes that an examination 
is needed because although there is no current diagnosis of 
hearing loss, left chronic suppurative otitis media, or left 
tympanic membrane perforation, there was a finding of 
probable mild otitis externa in August 2003.  Further, the 
veteran testified that he wore a hearing aid during his 
December 2007 personal hearing.  Additionally, the veteran 
contends that he did not have ear problems prior to service 
entrance and has had ear problems including drainage, pain, 
and hearing loss since his service separation.  As the 
veteran is competent to report such symptoms, the Board finds 
that an examination is necessary because there was 
documentation of in-service disabilities, evidence of current 
disabilities, an indication that these disabilities might be 
related to service, and insufficient evidence to decide the 
claims.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses); 
38 C.F.R. § 3/159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request the 
veteran's clinical records pertaining to 
his claimed disabilities from the U.S Army 
Hospital at Fort Custer for a period of 20 
to 29 days beginning March 31, 1952.  If 
these records were previously requested, 
so indicate.  

2.  The RO/AMC should obtain any VA 
treatment records pertaining to the 
veteran's claimed disabilities.  Please 
note that the veteran testified that he 
received a hearing aid from a VAMC a 
couple of years ago.

3.  The veteran should be scheduled for 
the appropriate VA examinations regarding 
his claims for service connection for 
chronic suppurative otitis media, hearing 
loss, and the residuals of tympanic 
membrane perforation.  The claims folder 
and a copy of this REMAND as well as any 
treatment records obtained pursuant to 
this REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

Please provide a diagnosis of any current 
chronic suppurative otitis media, hearing 
loss, and the residuals of tympanic 
membrane perforation, or if such is not 
found, so state.  

If any current chronic suppurative otitis 
media or tympanic membrane perforation, 
including any residuals, is found, state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that they had their initial onset 
during the period of active duty service 
(March 1952 to May 1952), or pre-existed 
service.  If either condition is noted as 
having pre- existed service, an opinion 
should be provided as to whether there was 
an increase in disability during service 
and, if so, whether the increase was due 
to the natural progress of the disease.  
In particular in rendering this opinion, 
the examiner should consider the findings 
on the veteran's April 1952 separation 
examination that reflected that the 
veteran had a perforated left ear drum and 
was noted to have ear trouble with 
draining ears all his life and diagnoses 
of left chronic suppurative otitis media 
and left perforation of the tympanic 
membrane; and the April 1952 document 
entitled disposition board proceedings for 
officers which showed that the veteran was 
admitted to the U.S. Army Hospital at Fort 
Custer, Michigan, on March 31, 1952 and 
was diagnosed with left chronic 
suppurative otitis media and left 
perforation of the tympanic membrane due 
to the otitis media and both diagnoses 
were noted to have existed prior to 
service (EPTS) and were not found to have 
been permanently aggravated by active duty 
service.  If an opinion on this matter 
cannot be rendered without resorting to 
speculation, the examiner should so state.  

If any current hearing loss is found, 
state a medical opinion as to the 
likelihood (likely, unlikely, at least as 
likely as not) that it had its initial 
onset during the period of active duty 
service (March 1952 to May 1952).  
Additionally, if any hearing loss if found 
, state a medical opinion as to the 
likelihood (likely, unlikely, at least as 
likely as not) that it resulted from the 
tympanic membrane perforation.  Please 
note his April 1952 separation examination 
audiological results and his right ear 
whispered voice score of 8/15, his left 
ear whispered voice score of 12/15, his 
spoken voice scores of 15/15 bilaterally, 
as well as the notation that he had an H-4 
physical profile.  

Finally, the term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of a 
certain conclusion as it is to find 
against it.  

4.  After an appropriate period of time or 
after the veteran indicates that he has no 
further evidence to submit, the veteran's 
claims of service connection for chronic 
suppurative otitis media, hearing loss, 
and the residuals of tympanic membrane 
perforation should be readjudicated.  The 
RO should determine whether the 
presumption of soundness can be rebutted 
under both prongs of the test under 
VAOPGCPREC 3- 2003 (July 16, 2003), Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); and 38 U.S.C.A. § 1153.  If the RO 
is unable to rebut the presumption of 
soundness, the claims should be 
adjudicated on a direct basis, considering 
the newly obtained opinions.  In the event 
that the claims are not resolved to the 
satisfaction of the veteran, he should be 
provided a supplemental statement of the 
case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



